Citation Nr: 1436528	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-36 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for chronic otitis media with perforated eardrum of the right ear (rated as noncompensable prior to May 22, 2008 and 10 percent from that date).


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to August 2001 with over eight years prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2012 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board had remanded the issue of entitlement to an increased disability rating for allergic rhinitis, in excess of 10 percent, for additional development.  Per the Board's remand, the RO issued a statement of the case (SOC) dated on 
December 23, 2013.  However, the Veteran's untimely substantive appeal was received on March 13, 2014, more than 60 days after the issuance of the SOC.  Consequently, the aforementioned issue is not before the Board.

Although the appeal also originally included the issue of service connection for skin disorder, this benefit was granted by rating decision in May 2008 and is therefore no longer in appellate status.	

In the October 2006 rating decision, the RO granted service connection for otitis media and assigned a noncompensable rating, effective June 2006.  The Veteran appealed the initial disability rating assigned.  In November 2013, the Decision Review Officer (DRO) assigned a 10 percent disability rating, effective May 22, 2008.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board finds that the evidence raises a request to reopen a claim for secondary service connection for a peripheral vestibular disorder with vertigo/dizziness (previously denied in September 2007).  Accordingly, that matter is referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  Prior to May 22, 2008, the Veteran's service-connected otitis media was manifested by symptoms of discharge.  

2.  From May 22, 2008, the Veteran had chronic suppurative otitis media.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, prior to May 22, 2008, for the Veteran's service-connected otitis media have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87 and Codes 6201-6211 (2008).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent, from May 22, 2008, for the Veteran's service-connected otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.87 and Codes 6211-6200 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

  
Duty to Assist

VA has obtained VA and private treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations and reviewed his VBMS and Virtual VA files.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims and electronic files; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.



Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected otitis media warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   
    
Historically, the Veteran's service-connected otitis media has been rated by the RO under the provisions of Diagnostic Codes 6201-6211.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Under Diagnostic Code 6201, chronic nonsuppurative otitis media with effusion is rated under hearing impairment.  Under Diagnostic Code 6211, a maximum rating of 0 percent is warranted for perforation of the tympanic membrane.

In the more recent rating decision, the DRO rated the Veteran's otitis media under Diagnostic Codes 6211-6200.  Under Diagnostic Code 6200, a maximum rating of 10 percent is warranted for chronic suppurative otitis media, mastoiditis or cholesteatoma (or any combination) during suppuration, or with aural polyps.  NOTE:  Evaluate hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.

Factual Background

On a claim received in June 2006, the Veteran reported symptoms of "mild to severe pain to the right ear, purulent discharge, and decreased hearing."  

The Veteran has sought treatment at Our Lady of Mt. Carmel Medical Center on numerous occasions.  October 2006 and November 2006 private treatment records show complaints of decreased hearing acuity.  A January 2007 record shows complaints of right ear pain for two days.  Physical examination shows tympanic membrane perforation with "purulent discharge" in the right ear.  The doctor diagnosed otitis media in acute exacerbation in the right ear.  A March 2007 record shows complaints of right ear discharge.  In July 2007, it was noted that that Veteran has "suffered from severe, incapacitating signs and symptoms of...chronic otitis media" among other disorders.  A September 2007 treatment record shows complaints of right ear earache.  The doctor diagnosed right otitis media.  The Veteran again complained of ear pain in October 2007.

A March 2007 VA audio examination notes that an otoscopy showed "30% central perforation right tympanic membrane; no ear discharge."

On substantive appeal received in April 2007, the Veteran stated "I still have discharge in my right ear."

In a statement received in October 2007, the Veteran reported severe pain, "yellow to brown discharge," ringing in his ears, stiffness and marked hearing loss.  He stated, "A perforated eardrum aggravated by tinnitus severely impairs my ability to work in my present career." 

A March 2008 VA audio examination report shows chronic otitis media caused by or a result of a perforated ear drum. 

On VA examination in May 22, 2008, the Veteran complained of decreased hearing.  He claimed to have difficulty hearing in almost all settings even in a quiet room.  The Veteran reported a history of vertigo/dizziness since 1997.  It was not constant, but occurred on a weekly basis for minutes or less.  Upon physical examination, the examiner noted no evidence of cholesteatoma in the right ear.  Although balance disturbance was noted, the examiner noted that there were no signs of staggering gait or imbalance.  The examiner diagnosed mixed moderately severe hearing loss in the right ear.  The Veteran reported daily suppurative discharge since 1997.  The examiner noted that the Veteran's chronic suppuration otitis media in the right ear has recurrent bouts of infection for the last year.  He noted that the ear discharge is normally accompanied by his poorly controlled allergic rhinitis.

June 2009 private treatment records from Our Lady of Mt. Carmel Medical Center show right ear discharge and acute otitis media.   

Analysis

I.  Prior to May 22, 2008

Prior to May 22, 2008, an increased rating of 10 percent (but no higher) is warranted pursuant to Diagnostic Code 6200.  A private treatment record shows purulent discharge, and the Veteran competently reported yellow-to-brown discharge from his right ear.  In the most recent VA examination, the Veteran reported symptoms since 1997.  While there was no specific diagnosis of chronic suppurative otitis media prior to May 22, 2008 and the March 2007 VA examination showed no ear discharge, the symptoms noted in the private treatment record and competently reported by the Veteran note discharge from the ear.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a higher rating is warranted.  The rating of 10 percent is the maximum rating available under this Diagnostic Code. 

Turning to other applicable diagnostic codes, a rating under Diagnostic Code 6201 would not be appropriate as the disability is rated on hearing impairment under Diagnostic Code 6100.  As noted by regulation, hearing loss is to be related separately.  Here, the Veteran already has been rated pursuant to this diagnostic code for his service-connected right ear hearing loss.  Thus, a higher rating under Diagnostic Code 6201 is not for application.  As for Diagnostic Code 6211 for perforation of the tympanic membrane, the highest available rating is 0 percent.  

Other ratings for diseases of the ear are not for application.  Here, there is no otosclerosis; and even if there was a diagnosis, a higher rating would not be warranted as it is rated as hearing impairment.  In addition, the Board notes that there is no evidence of Meniere's syndrome, loss of auricle, malignant neoplasm, or benign neoplasm to warrant higher ratings under Diagnostic Codes 6205, 6207, 6208 and 6209, respectively.  Additionally, the highest available rating under Diagnostic Code 6209 for chronic otitis externa is 10 percent. 

Based on the foregoing, a rating of 10 percent (but no higher), prior to May 22, 2008, is warranted.

II.  From May 22, 2008

From May 22, 2008, a rating in excess of 10 percent is not warranted.  The Veteran is in receipt of the maximum rating allowed under Diagnostic Code 6200.  Turning to other diagnostic codes, Diagnostic Code 6201 is not for application since the Veteran is already separately rated for hearing loss.  Additionally, the highest available rating under Diagnostic Code 6211 for perforation of the tympanic membrane is 0 percent.  Higher ratings under relevant diagnostic codes are not warranted.  

Other ratings for diseases of the ear are not for application.  Here, there is no otosclerosis; and even if there was a diagnosis, a higher rating would not be warranted as it is rated as hearing impairment.  There is also no evidence of Meniere's syndrome, loss of auricle, malignant neoplasm, or benign neoplasm to warrant higher ratings under Diagnostic Codes 6205, 6207, 6208 and 6209, respectively.  Additionally, the highest available rating under Diagnostic Code 6209 for chronic otitis externa is 10 percent.

Accordingly, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent from May 22, 2008.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected otitis media.  The Veteran's disability is manifested by perforated eardrum, decreased hearing acuity and pain.  The first two symptoms are contemplated by the rating criteria, while the latter symptom is not.  Nevertheless, referral for extraschedular would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  Regarding his employment, in a statement received in October 2007, the Veteran noted other disorders affected his ability to work.  Significantly, the grant of a TDIU by rating decision in May 2008 (which was mainly due to his back) is evidence that the Veteran's otitis media is not the sole disability affecting his ability to work.  Thus, referral is not warranted.  

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue is moot in this case as TDIU has already been granted.  


	
ORDER

Entitlement to an increased rating of 10 percent (but no higher), prior to May 22, 2008, for otitis media with perforated eardrum of the right ear, is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits.    

Entitlement to a rating in excess 10 percent, from May 22, 2008, for otitis media with perforated eardrum of the right ear, is not warranted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


